USDC IN/ND case 4:20-cv-00020-PPS-APR document 1 filed 03/18/20 page 1 of 10


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF INDIANA
                                 LAFAYETTE DIVISION
DONALD CRIDER,                          )
                                        )
        Plaintiff,                      )
                                        )      Civil Action No. 4:20-cv-20
v.                                      )
                                        )
WAL-MART STORES                         )
EAST, LP d/b/a WALMART,                 )
WAL-MART, WALMART                       )
SUPERCENTER, and                        )
WAL-MART SUPERCENTER,                   )
                                        )
        Defendant.                      )

                                COMPLAINT & JURY DEMAND

Plaintiff, Donald Crider, by counsel, submits this Complaint and Jury Demand. He complains

against the Defendant, Wal-Mart Stores East, LP d/b/a Walmart, Wal-Mart, Walmart

Supercenter, and Wal-Mart Supercenter (“Walmart”) as follows:

                       STATEMENT OF JURISDICTION AND VENUE

     1. Subject-matter jurisdiction in this case is based on the existence of a federal question.

        This action arises under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et

        seq., as amended by the Civil Rights Act of 1991, 42 U.S.C. § 1981, et seq., as shown

        more fully in this Complaint.

     2. For all times relevant to this pleading and up to the date of this pleading, Plaintiff was

        (and is) an adult man residing in Tippecanoe County, Indiana.

     3. For all times relevant to this pleading and up to the date of this pleading, Walmart was an

        entity formed under the laws of Delaware, with its principal place of business in

        Arkansas, and registered with the Indiana Secretary of State to conduct business in the

        state of Indiana. Walmart’s sole general partner was WSE Management, LLC, formed

                                                   1
USDC IN/ND case 4:20-cv-00020-PPS-APR document 1 filed 03/18/20 page 2 of 10


     under the laws of Delaware and with its principal place of business in Arkansas, and

     registered with the Indiana Secretary of State to conduct business in the state of Indiana.

  4. For all times relevant to this pleading and up to the date of this pleading, Walmart owned

     and operated a store in West Lafayette, Indiana called Walmart Supercenter (Store No.

     2339) (“West Lafayette Walmart”), located in the Northern District of Indiana, Lafayette

     Division.

  5. For all times relevant to this pleading and up to the date of this pleading, Walmart owned

     and operated a store in Frankfort, Indiana called Walmart Supercenter (Store No. 854)

     (“Frankfort Walmart”) located in the Southern District of Indiana, Indianapolis Division.

  6. Walmart has continuously been an “employer” engaged in an industry affecting interstate

     commerce and is an “employer” within the meaning of §§ 701(b) of Title VII, 42 U.S.C.

     § 2000e-(b).

  7. All events or omissions giving rise to the following claims occurred in the West Lafayette

     Walmart or the Frankfort Walmart.

  8. Venue is properly with this Court, pursuant to 28 U.S.C. § 1391(b)(2).

                                  PROCEDURAL HISTORY

  9. The United States Equal Employment Opportunity Commission (the “EEOC”), is the

     agency of the United States of America charged with the administration, interpretation,

     and enforcement of Title VII of the Civil Rights Acts of 1964, as amended by Civil

     Rights Act of 1991.

  10. Plaintiff filed a Charge of Discrimination with the EEOC in a timely manner, and

     otherwise complied with all prerequisites for filing claims under Title VII.




                                              2
USDC IN/ND case 4:20-cv-00020-PPS-APR document 1 filed 03/18/20 page 3 of 10


  11. Following an investigation, on December 23, 2019, the EEOC dismissed Plaintiff’s

     charge and issued him a notice of his rights providing that he had to initiate this lawsuit

     within 90 days of receipt of the notice. A true and accurate copy of that notice is attached

     as Exhibit A.

  12. Plaintiff has timely filed this Complaint, within the period permitted by the EEOC’s

     notice, the applicable statute of limitations, and has exhausted all administrative remedies

     available to him.


                     ALLEGATIONS COMMON TO ALL CLAIMS

  13. Beginning in the summer of 2018 and continuously to October 2019, Walmart has

     employed Plaintiff as a stockman. He was primarily responsible for stocking the shelves

     at Walmart’s stores. Since October 2019, he has been employed at Walmart as a greeter.

     At all relevant times to this claim, Plaintiff was an “individual” and an “employee”

     within the meaning in Title VII, 42 U.S.C. § 2000e and 42 U.S.C. § 2000e-2

  14. Save for the dates indicated below, Plaintiff worked at the West Lafayette Walmart.

  15. Beginning in May 2019, Walmart began remodeling the Frankfort Walmart (the

     “Remodel”).

  16. In order to facilitate the Remodel, Walmart coordinated employees to travel from other

     stores and locations to come to Frankfort.

  17. Plaintiff was selected to assist with the Remodel and carpooled there with other

     employees and a “Support Manager” from the West Lafayette Walmart named Jennifer.

  18. Jennifer was one of Plaintiff’s supervisors.

  19. While working at the Frankfort Walmart, Jennifer began to refer to Plaintiff as “Big D,”

     which Plaintiff construed at this time as a reference to his height.

                                               3
USDC IN/ND case 4:20-cv-00020-PPS-APR document 1 filed 03/18/20 page 4 of 10


  20. Plaintiff worked night shifts at the Frankfort Walmart.

  21. During the Plaintiff’s shift, Walmart assigned an individual named Jose as the Night

     Assistant Manager.

  22. As the Night Assistant Manager, Jose was one of Plaintiff’s supervisors.

  23. After about two weeks at the Frankfort Walmart, Jose began to make continuous,

     unsolicited, and unwelcome sexual advances and sexually harassed the Plaintiff.

  24. These repeated, unwelcome, and unsolicited advances and harassment included but are

     not limited to:

         a. Verbal and visual references to Plaintiff’s genitals;

         b. Requests for the Plaintiff to expose himself and his genitals;

         c. Requests to engage in sexual intercourse;

         d. Telling Plaintiff’s coworkers that he wanted Plaintiff to “rape him;”

         e. Sending private messages to Plaintiff, including one suggesting he wanted to

             know why he was called “Big D;”

         f. Grazing Plaintiff’s genitals above his clothing;

         g. Attempts to examine, or get near Plaintiff’s genitals; and

         h. Talking about explicit sex acts and his sex life while around the Plaintiff.

  25. During this time, Plaintiff routinely told Jose to stop and to leave him alone, to no avail.

  26. After Jose admitted to the Plaintiff that he had said that he (Jose) wanted to be “raped” by

     him (Plaintiff), Plaintiff sought assistance from Jennifer.

  27. When Plaintiff reported the sexual harassment to his immediate supervisor, Jennifer,

     Jennifer laughed and remarked something to the effect of “Jose is going to get Walmart

     sued one of these days.”



                                                4
USDC IN/ND case 4:20-cv-00020-PPS-APR document 1 filed 03/18/20 page 5 of 10


  28. Jennifer admitted to knowing about Jose’s behavior, but stated that she would not take

     any action, and that she would not report Jose.

  29. Plaintiff stated that he wanted to report Jose, but he was told by Jennifer that he was not

     allowed to make a report until their assignment to the Remodel had been completed, and

     they returned to the West Lafayette store.

  30. Jennifer refused to intervene or take any action to Jose from engaging in the behavior

     noted above, at any point.

  31. Eventually, around early August 2019, Plaintiff returned to the West Lafayette store and

     reported to Jennifer that he wanted to report Jose and asked for her assistance to make the

     report.

  32. Jennifer became upset and stated that she might lose her job if Plaintiff made the report;

     she threatened him and told him that there would be “consequences” if he made the

     report.

  33. Plaintiff, nevertheless, reported Jose through Walmart’s internal reporting system, via a

     computer at the store.

  34. After some time (~3 weeks), an unidentified Walmart official contacted Plaintiff and

     asked him to provide a statement online. Plaintiff went online and drafted a statement.

  35. Plaintiff did not hear from anyone with Walmart after that point, and discovered only

     through his own diligence, that Walmart had dismissed his allegations.

  36. After making the most recent complaint and up to the present, Plaintiff has faced

     retaliation and harassment from Jennifer and other West Lafayette Walmart supervisors

     for his report, including but not limited to:

         a. Loss in scheduled hours to work;



                                                5
USDC IN/ND case 4:20-cv-00020-PPS-APR document 1 filed 03/18/20 page 6 of 10


         b. Verbal yelling and assault;

         c. Disproportionate work assignments;

         d. Demerits, or other poor notations on performance reviews;

         e. Suggesting to Plaintiff during a performance review that he should quit his job;

             and,

         f. Assignment to areas of the West Lafayette Walmart that posed an unreasonable

             risk to his health.

  37. Plaintiff has been informed that Jennifer has expressed an intention to either get Plaintiff

     to quit or to get him fired via unwarranted poor performance reviews.

  COUNT I: TITLE VII SEXUAL HARASSMENT & DISCRIMATION – HOSTILE

                                   WORK ENVIRONMENT

  38. Plaintiff incorporates Paragraphs 1-37 as if they were stated fully herein.

  39. Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as amended,

     prohibits an employer from making unwelcome sexual advances, requests for sexual

     favors, and other verbal or physical conduct of a sexual nature when this conduct

     explicitly or implicitly affects an individual’s employment, unreasonably interferes with

     an individual’s work performance, or creates an intimidating, hostile or offensive work

     environment.

  40. Walmart, by and through its employees and supervisors, including Jose, engaged in

     unlawful sexual harassment and discrimination against Plaintiff by engaging and

     exposing Plaintiff to unwelcome treatment including, but not limited to, the following:

         a. Unwelcome verbal and visual references to Plaintiff’s genitals;

         b. Unwelcome requests for the Plaintiff to expose himself and his genitals;



                                                6
USDC IN/ND case 4:20-cv-00020-PPS-APR document 1 filed 03/18/20 page 7 of 10


         c. Unwelcome requests by a supervisor to engage in sexual intercourse;

         d. Telling coworkers that a supervisor wanted Plaintiff to “rape him;”

         e. Sending private messages to Plaintiff, including one suggesting he wanted to

             know why he was called “Big D;”

         f. Unwelcome grazing Plaintiff’s genitals above his clothing;

         g. Unwelcome attempts to examine, or get near Plaintiff’s genitals;

         h. Unwelcome statements from his supervisor about explicit sex acts and his sex life

             while around the Plaintiff;

         i. Refusing to permit or delaying Plaintiff from reporting his supervisor’s conduct;

         j. Failing to conduct an investigation, or conducting an impartial, incomplete, or

             biased investigation;

         k. Disregarding Plaintiff’s requests that this action stop;

         l. Threatening Plaintiff to dissuade him from making complaints;

         m. Engaging in further retaliation, as described in Count II, and;

         n. Walmart’s continued refusal to prevent, address, correct, or dissuade its

             supervisors’ conduct.

  41. The effect of Walmart’s actions complained above and throughout this Complaint has

     been to create, implement, perpetuate, foster, encourage, condone, and permit a hostile

     work environment, so pervasive and severe, that it has effectively altered the terms and

     conditions of Plaintiff’s employment.

  42. The purpose and effect of Walmart’s sexual harassment has been to deprive Plaintiff of

     equal employment opportunities and otherwise adversely affect the terms, conditions, and

     privileges of his employment and his status as an employee.



                                               7
USDC IN/ND case 4:20-cv-00020-PPS-APR document 1 filed 03/18/20 page 8 of 10


  43. Walmart’s actions, by and through its employees and supervisors, including Jose and

     Jennifer, were taken with malice or reckless indifference to Plaintiff’s legally protected

     rights.

  44. As a direct and proximate result of Walmart’s discriminatory actions, Plaintiff has

     suffered (and continues to suffer) a deprivation of his federal statutory rights, and

     sustained or incurred (and will continue to sustain and incur) great hardship, emotional

     distress, lost wages, medical expenses, attorney’s fees, costs, and other consequential and

     special damages in an amount to be proven at trial.

  COUNT II: TITLE VII SEX HARASSMENT DISCRIMINATION - RETALIATION

  45. Plaintiff incorporates Paragraphs 1-44 as if they were stated fully herein.

  46. Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as amended,

     prohibits employers from punishing employees for complaining about practices that

     violate Title VII.

  47. Plaintiff reported violations of Title VII to Walmart.

  48. Walmart, by and through its employees and supervisors, has punished Plaintiff for

     reporting these violations in several ways, including, but not limited to:

         a. Reducing his hours;

         b. Verbally yelling and assaulting him;

         c. Disproportionate work assignments;

         d. Giving him poor performance reviews;

         e. Suggesting during a performance review that he should quit his job; and

         f. Assigning him to work in areas of the West Lafayette Walmart that posed an

               unreasonable risk to his health.



                                                  8
USDC IN/ND case 4:20-cv-00020-PPS-APR document 1 filed 03/18/20 page 9 of 10


   49. Walmart’s actions, by and through its employees and supervisors, including Jose and

       Jennifer, were with malice or reckless indifference to Plaintiff’s legally protected rights.

   50. As a direct and proximate result of Walmart’s discriminatory actions, Plaintiff has

       suffered (and continues to suffer) a deprivation of his federal statutory rights, and

       sustained or incurred (and will continue to sustain and incur) great hardship, emotional

       distress, lost wages, medical expenses, attorney’s fees, costs, and other consequential and

       special damages in an amount to be proven at trial.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff pray that this Court grant the following relief:

   a) Award Plaintiff full equitable relief for past and future losses resulting from the unlawful

       employment practices complained of herein, including, but not limited to, back pay and

       other compensatory damages as determined pursuant to Title VII;

   b) Award Plaintiff full compensatory damages as determined for all losses suffered as a

       result of emotional pain, suffering, depression, anxiety, loss of enjoyment of life,

       humiliation, and other psychological and physiological symptoms and conditions, in

       amounts to be determined at trial;

   c) Award full punitive damages allowed under the law;

   d) Award Plaintiff reasonable attorney’s fees, costs, and disbursements;

   e) Grant a permanent injunction enjoining Walmart, its officers, management personnel,

       employees, agents, successors, and assigns and those acting in concert therewith from

       any conduct violating the rights of Plaintiff under Title VII;




                                                 9
USDC IN/ND case 4:20-cv-00020-PPS-APR document 1 filed 03/18/20 page 10 of 10


   f) Order Walmart to institute and carry out policies, practices, and programs that provide

      employment opportunities for all employees free from sexual harassment and retaliation

      and that eradicate the effects of Walmart’s past and present unlawful practices; and,

   g) Grant such further relief as the Court deems necessary and proper.




                                                   Respectfully submitted,

                                                   /s/ Sarah N. Dimmich
                                                   Sarah N. Dimmich, Atty. No. 23756-06
                                                   Tyler L. Jones, Atty. No. 34656-29
                                                   Stuart & Branigin LLP
                                                   300 Main Street, Suite 900
                                                   P.O. Box 1010
                                                   Lafayette, IN 47902-1010
                                                   E-Mail: snd@stuartlaw.com
                                                             tlj@stuartlaw.com
                                                   Telephone: (765) 423-1561
                                                   Facsimile: (765) 742-8175


                                         JURY DEMAND

      Plaintiff demands trial by jury.

                                                   /s/ Sarah N. Dimmich
                                                   Sarah N. Dimmich, Atty. No. 23756-06




      #1275829




                                              10
